EXHIBIT PROMISSORY NOTE PRINCIPAL LOAN DATE MATURITY LOAN NO CALL / COLL ACCOUNT OFFICER INITIALS $56,000.00 09-02-2008 09-22-2013 452 086 References in the boxes above are for Lender's use only and do not limit theapplicability of this document to any particular loan or item. Any item abovecontaining“- - -” has been omitted due to text length limitations. BORROWER: AMERICAN CONSUMERS, INC. DBA SHOP RITE LENDER: GATEWAY BANK & TRUST 55 HANNAH WAY MAIN ROSSVILLE, GA30741 5102 ALABAMA HWY RINGGOLD, GA30736 (706) 965-5500 Principal Amount:$56,000.00 Date of Note: September 2, 2008 PROMISE TO PAY. AMERICAN CONSUMERS, INC. DBA SHOP RITE (“Borrower”) promises to pay to GATEWAY BANK & TRUST (“Lender”), or order, in lawful money of the United
